DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 26-28, 30, 34, 41-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment to independent claims 21 and 41, the last 3 lines, reciting that “the protrusion is…configured to engage with the lock member to drive rotation of the lock member” does not find support in the original specification or drawings. Paragraphs [0048, 0050, 0091] of the instant specification only recite of the protrusion that:
a protrusion of the key engages a shoulder of the lock cylinder such that the tumbler pin arrangement is aligned with the bottom plane of the lock cylinder;
the protrusion of the key is positioned under the handle to trap the key in the locking mechanism.
Accordingly, the newly added language is considered new matter and should be deleted from the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 26-28 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hung (US6,644078).
Re Claim 21. (Currently Amended) 
Hung discloses a key (Fig.2) for use with [[a]]an aircraft latch lock apparatus having a block formed to include a first bore extending into the block and a pin-receiving slot extending into the block to intersect with the first bore, a lock member adapted to be received in the first bore of the block and move relative to the block, the lock member including a first end and a second end spaced apart from the first end, the lock member formed to include an annular groove, an axial slot extending toward the first end of the lock member from the annular groove, and a second bore extending from the second end toward the first end, a cross-pin positioned within the pin-receiving slot of the block and adapted to slide in the annular groove and axial slot of the lock member to control movement of the lock member relative to the block, a coupler shaft positioned within the second bore and coupled with the lock member to move therewith, and a tumbler arrangement coupled between the lock member and the block and adapted to control movement of the lock member relative to the block, 
the key comprising: a head (at 15) arranged to extend along a plane; a substantially cylindrical key shaft (23) coupled to the head and extending from the head along a longitudinal axis, the longitudinal axis arranged in the plane, the key shaft (23; Fig.6,9) being hollow to define a cavity therein (to receive lock shaft 44); and a protrusion (27) extending radially outward from an exterior of the key shaft (23), the protrusion extending in a direction substantially perpendicular to the plane and partially around the key shaft on one side of the plane, wherein a leading end of the key shaft is formed to define a plurality of mating portions (30) extending into an exterior of the key shaft and corresponding to a plurality of tumbler pins (18,19,20) of the tumbler arrangement in the lock apparatus, the key shaft (23) is configured to be received in extend into the second bore of the lock member and receive the coupler shaft (44) in the cavity to engage the mating portions with the tumbler arrangement to allow movement of the lock apparatus between locked and unlocked positions with the cross-pin arranged in the annular groove and out of the axial slot, and the protrusion (27) is axially spaced apart from the mating portions and configured to engage with the lock member to drive rotation of the lock member relative to the block with rotation of the key and to trap the key shaft in the lock member when the lock apparatus is in the unlocked position (trapped behind lock flange 41-see Fig.5).
Re Claim 26. (Currently Amended) 
Hung discloses the key of claim 21, wherein the plurality of mating portions (30) are circumferentially distributed around the key shaft (23, Fig.2).  
Re Claim 27. (Previously Presented) 
Hung discloses the key of claim 26, wherein each mating portion of the plurality of mating portions (30) is arranged at a different distance from the head (15) than the other mating portions (Fig.2).  
Re Claim 28. (Previously Presented) 
Hung discloses the key of claim 27, wherein the plurality of mating portions (30) includes three mating portions (Fig.2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hing in view of Buell.
Re Claim 30. (Currently Amended) 
Hung discloses the key of claim 29, but fails to teach wherein the indicator is further comprising a signal flag coupled to the head, wherein the signal flag comprises a connector extending through a hole in the head and a streamer coupled to the connector, and wherein the hole is arranged to intersect the longitudinal axis.  
As discussed previously, Buell discloses a well known indicator/ID tag (10) affixed to a key head
(16) by a connector (14) extending through a hole in the head and a streamer coupled to the
connector, and the hole arranged to intersect the longitudinal axis.
It would have been obvious to one of ordinary skill in the art to modify the key arrangement of
Hung to include a well known ID tag as taught by Buell to be a well known indicator mechanism
in the lock art.

Claim(s) 34, 53, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung.
Re Claim 34. (Currently Amended) 
Hung discloses the key of claim 21, wherein the protrusion (27) is unitary and integral with the key shaft. 
It is respectfully submitted that Hung appears to teach two different keys (col.5, line 40) with two
different protrusion configurations each unitary and integral with the shaft. Alternatively, Hung
teaches (as in claim 5 and Fig.4) one key with two different inserts having the different
protrusion configurations 27,28. Accordingly, it is respectfully submitted that absent any recited
criticality or functionality of a unitary and integral protrusion, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Re Claim 53. (New) 
As discussed above with respect to claim 21 and claim 34, Hung discloses a key (Fig.2) for use with an aircraft latch lock apparatus, the key comprising: a head (at 15) arranged to extend along a plane; a substantially cylindrical key shaft (23) coupled to the head (15) and extending from the head along a longitudinal axis, the longitudinal axis arranged in the plane, the key shaft (23) being hollow to define a cavity therein; and a protrusion (27) extending radially outward from an exterior of the key shaft, the protrusion extending in a direction substantially perpendicular to the plane and partially around the key shaft on one side of the plane, wherein a leading end of the key shaft is formed to define a plurality of mating portions (30) extending into an exterior of the key shaft and corresponding to a plurality of tumbler pins (18,19,20) of the tumbler arrangement in the lock apparatus, the protrusion (27) is unitary and integral with the key shaft, the key shaft is configured to be received in the lock apparatus to engage the mating portions with the tumbler arrangement to allow movement of the lock apparatus between locked and unlocked positions, and the protrusion (27) is axially spaced apart from the mating portions and configured to trap the key shaft in the lock apparatus when the lock apparatus is in the unlocked position (behind flange 41).  
As stated above with respect to claim 34, it is respectfully submitted that Hung appears to teach two different keys (col.5, line 40) with two different protrusion configurations each unitary and integral with the shaft. Alternatively, Hung teaches (as in claim 5 and Fig.4) one key with two different inserts having the different protrusion configurations 27,28. Accordingly, it is respectfully submitted that absent any recited criticality or functionality of a unitary and integral protrusion, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Re Claim 54. (New)  
Hung discloses the key of claim 53, wherein the plurality of mating portions (30) are circumferentially distributed around the key shaft, and wherein each mating portion of the plurality of mating portions is arranged at a different distance from the head than the other mating portions (Fig.2).

 Allowable Subject Matter
Claims 41-52 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to teach or suggest the structure of the lock apparatus as recited in independent claim 41. Claim 41 recites lock apparatus structure substantially as claimed in applicant’s prior patent 11,193,305. Applicant is directed to the reasons for allowance in that application (16/393646).

Response to Arguments
Applicant's arguments filed 10/10/22 have been fully considered but they are not persuasive.  As set forth above, it is respectfully maintained that the claimed key structure is taught by Hung. Accordingly, claims 21, 26-28, 30, 34, 53, 54 stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675